Exhibit 10.1

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (the “Agreement”), dated as of August 7, 2017, is made
by and between Marathon Patent Group, Inc., a Nevada corporation (the
“Company”), and the holder of the Note (as defined below) signatory hereto (the
“Holder”).

 

WHEREAS, pursuant to that certain Securities Purchase Agreement (the “Purchase
Agreement”) dated as of October 16, 2014, by and between Weintraub Capital
Management, Inc. (the “Former Holder”) and the Company, the Former Holder, among
things, purchased from the Company a promissory note in the principal amount of
Five Hundred Thousand Dollars ($500,000) (the “Note”);

 

WHEREAS, on August 4, 2017, the Holder purchased the Note from the Former Holder
pursuant to the terms of a purchase agreement;

 

WHEREAS, the Company has authorized a new series of convertible preferred stock
designated as Series D Convertible Preferred Stock, $0.0001 par value, the terms
of which are set forth in the Certificate of Designation of Preferences, Rights
and Limitations of Series D Convertible Preferred Stock (the “Certificate of
Designations”) in the form attached hereto as Exhibit A (together with any
convertible preferred shares issued in replacement thereof in accordance with
the terms thereof, the “Preferred Stock”), which Preferred Stock shall be
convertible (the “Conversion Shares”) into the Company’s common stock, $0.0001
par value per share (the “Common Stock”), in accordance with the terms of the
Certificate of Designations

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to exchange with the Holder, and the
Holder desires to exchange with the Company, the Note for Preferred Stock.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Holder agree as
follows:

 

1.                                  Terms of the Exchange. The Company and
Holder agree that the Holder will exchange the Note, and will relinquish any and
all other rights he may have under the Note in exchange for 502,750 shares of
the Preferred Stock (the “Exchange Shares”).

 

2.                                  Closing. Upon satisfaction of the conditions
set forth herein, a closing shall occur at the principal offices of the Company,
or such other location as the parties shall mutually agree. At closing, Holder
shall deliver the Note to the Company and the Company shall deliver to such
Holder a certificate representing the Exchange Shares, in the name(s) and
amount(s) as requested by the Holder.

 

3.                               Further Assurances

 

Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

4.                                  Representations and Warranties of the
Holder. The Holder represents and warrants, as of the date hereof and as of the
closing, to the Company as  follows:

 

--------------------------------------------------------------------------------


 

a.                                      Authorization; Enforcement. The Holder
has the requisite corporate power and authority to enter into and to consummate
the transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of this
Agreement by  the Holder and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Holder and no further action is required by the
Holder. This Agreement has been (or upon delivery will have been) duly executed
by the Holder and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Holder enforceable against
the Holder in accordance with its terms, except: (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

b.                                         Tax Advisors. The Holder has reviewed
with its own tax advisors the U.S. federal, state, local and foreign tax
consequences of this investment and the transactions contemplated by this
Agreement. With respect to such matters, the Holder relies solely on such
advisors and not on any statements or representations of the Company or any of
its agents, written or oral. The Holder understands that it (and not the
Company) shall be responsible for its own tax liability that may arise as a
result of this investment or the transactions contemplated by this Agreement.

 

c.                                          Information Regarding Holder. Holder
is an “accredited investor”, as such term is defined in Rule 501 of Regulation D
promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act, is experienced in investments and
business matters, has made investments of a speculative nature and has purchased
securities of companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable the Holder to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment. Holder has the authority and is duly and
legally qualified to purchase and own the Exchange Shares. Holder is able to
bear the risk of such investment for an indefinite period and to afford a
complete loss thereof.

 

d.                                           Legend. The Holder understands that
Exchange Shares have been issued (or will be issued in the case of the
Conversion Shares) pursuant to an exemption from registration or qualification
under the Securities Act and applicable state securities laws, and except as set
forth below, the Exchange Shares shall bear any legend as required by the “blue
sky” laws of any state and a restrictive legend in substantially the following
form (and a stop-transfer order may be placed against transfer of such stock
certificates):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE  TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

--------------------------------------------------------------------------------


 

e.                                       Removal of Legends. Certificates
evidencing the Exchange Shares shall not be required to contain the legend set
forth in Section 4(d) above or any other legend (i) while a registration
statement covering the resale of such Exchange Shares is effective under the
Securities Act, (ii) following any sale of such Exchange Shares pursuant to
Rule 144 (as defined herein) (assuming the transferor is not an affiliate of the
Company), (iii) if such Exchange Shares are eligible to be sold, assigned or
transferred under Rule 144 and the subscriber is not an affiliate of the Company
(provided that the Holder provides the Company with reasonable assurances that
such Exchange Shares are eligible for sale, assignment or transfer under
Rule 144 which shall not include an opinion of the Holder’s counsel), (iv) in
connection with a sale, assignment or other transfer (other than under
Rule 144), provided that the Holder provides the Company with an opinion of
counsel to the Holder, in a generally acceptable form, to the effect that such
sale, assignment  or transfer of the Exchange Shares may be made without
registration under the applicable requirements of the Securities Act or (v) if
such legend is not required under applicable requirements of the Securities Act
(including, without limitation, controlling judicial interpretations and
pronouncements issued by the Commission).  If a legend is not required pursuant
to the foregoing, the Company shall no later than three (3) business days
following the delivery by the Holder to the Company or the transfer agent (with
notice to the Company) of a legended certificate representing such Exchange
Shares (endorsed or with stock powers attached, signatures guaranteed, and
otherwise in form necessary to affect the reissuance and/or transfer,  if
applicable), together with any other deliveries from the Holder as may be 
required above in this  Section 4(e), as directed by the Holder, either:
(A) provided that the Company’s transfer agent is participating in the DTC Fast
Automated Securities Transfer Program and such securities are Conversion Shares,
credit the aggregate number of shares of Common Stock to which the Holder shall
be entitled to the Holder’s or its designee’s balance account with DTC through
its Deposit/Withdrawal at Custodian system or (B) if the Company’s transfer
agent is not participating in the DTC Fast Automated Securities Transfer
Program, issue and deliver (via reputable overnight courier) to the Holder, a
certificate representing such Exchange Shares that is free from all restrictive
and other legends, registered in the name of  the Holder or its designee. The
Company shall be responsible for any transfer agent fees or DTC fees with
respect to any issuance of Exchange Shares and the removal of any legends with
respect to any Exchange Shares in accordance herewith, including, but not
limited to, fees for the opinions of counsel rendered to the transfer agent in
connection with the removal of any legends.

 

f.                                        Restricted Securities. The Holder
understands that: (i) the Exchange Shares have not been and are not being
registered under the Securities Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) the Holder shall have delivered to the Company (if
requested by the Company) an opinion of counsel to the Holder, in a form
reasonably acceptable to the Company, to the effect that such Exchange Shares to
be sold, assigned or transferred may be sold, assigned or transferred pursuant
to an exemption from such registration, or (C) the Holder provides the Company
with reasonable assurance that such Exchange Shares can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A promulgated under the Securities
Act (or a successor rule thereto) (collectively, “Rule 144”); and (ii) any sale
of the Exchange Shares made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144, and further, if Rule 144 is not
applicable, any resale of the Exchange Shares under circumstances in which the
seller (or the Person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC promulgated thereunder.

 

5.                                         Representations and Warranties of the
Company. The Company hereby makes the following representations and warranties
to the Holder:

 

a.                                      Authorization; Enforcement. The Company
has the requisite corporate power and authority to enter into and to consummate
the transactions contemplated by this Agreement and each of the other agreements
entered into by the parties hereto in connection with the transactions
contemplated by this Agreement (collectively, the “Exchange Documents”) and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all

 

--------------------------------------------------------------------------------


 

necessary action on the part of the Company and the Company’s shareholders, in
accordance with the rules of The NASDAQ Stock Market LLC, if required, no
further action is required by the Company or the Board of Directors of the
Company in connection therewith. This Agreement has been (or upon delivery will
have been) duly executed by the Company and, when delivered in accordance with
the terms hereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except:
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

b.                                      Organization and Qualification. Each of
the Company and its subsidiaries (the “Subsidiaries”) are entities duly
organized and validly existing and in good standing under the laws of the
jurisdiction in which they are formed, and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted and as presently proposed to be conducted. Each of the Company
and each of its Subsidiaries is duly qualified as a foreign entity to do
business and is in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect. As used in this
Agreement, “Material Adverse Effect” means any material adverse effect on
(i) the business, properties, assets, liabilities, operations (including results
thereof), condition (financial or otherwise) or prospects of the Company or any
Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in any of the other Exchange Documents or (iii) the authority or
ability of the Company to perform any of its obligations under any of the
Exchange Documents. Other than its Subsidiaries, there is no Person (as defined
below) in which the Company, directly or indirectly, owns capital stock or holds
an equity or similar interest.  “Person” means an individual, a limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, any other entity and any governmental entity or any
department or agency thereof.

 

c.                                       No Conflict. The execution, delivery
and performance of the Exchange Documents by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby will not
(i) result in a violation of the Articles of Incorporation (as defined below) or
other organizational documents of the Company or any of its Subsidiaries, any
capital stock of the Company or any of its Subsidiaries or Bylaws (as defined
below) of the Company or any of its Subsidiaries, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including foreign, federal and state securities laws and regulations and
the rules and regulations of principal market in which the Company’s securities
are listed (the “Principal Market”) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected except, in the case of clause (ii) or
(iii) above, to the extent such violations that could not reasonably be expected
to have a Material Adverse Effect.

 

d.                                      No Consents. Other than the review
without comment of the Listing of Additional Shares Application by The NASDAQ
Stock Market LLC, which has been satisfied prior to the date hereof, neither the
Company nor any Subsidiary is required to obtain any consent from, authorization
or order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its respective obligations under or
contemplated by the Exchange Documents, in each case, in accordance with the
terms hereof or thereof. All consents, authorizations, orders, filings and
registrations which the Company or any Subsidiary is required to obtain pursuant
to the preceding sentence have been obtained or effected on or prior to the date
of this Agreement, and neither the Company nor any of its Subsidiaries is aware
of any facts or circumstances which might prevent the Company or any of its
Subsidiaries from obtaining or effecting any of the registration, application or
filings contemplated by the Exchange Documents.

 

--------------------------------------------------------------------------------


 

e.                                       Securities Law Exemptions. Assuming the
accuracy of the representations and warranties of the Holder contained herein,
the offer and issuance by the Company of the Exchange Shares is exempt from
registration under the Securities Act. The Company covenants and represents to
the Holder that neither the Company nor any of its Subsidiaries has received,
anticipates receiving, has any agreement to receive or has been given any
promise to receive any consideration from the Holder or any other Person in
connection with the transactions contemplated by the Exchange Documents.

 

f.                                        Issuance of Exchange Shares. The
issuance of the Exchange Shares  is duly authorized and upon issuance in
accordance with the terms of the Exchange Documents shall be validly issued,
fully paid and non-assessable and free from all taxes, liens, charges and other
encumbrances with respect to the issue thereof. Upon issuance or conversion in
accordance with the Certificate of Designations, the Conversion Shares, when
issued, will be validly issued, fully paid and nonassessable and free from all
preemptive or similar rights, taxes, liens, charges and other encumbrances with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.

 

g.                                       Equity Capitalization. Except as
disclosed in the SEC Documents (as defined below): (i) none of the Company’s or
any Subsidiary’s capital stock is subject to preemptive rights or any other
similar rights or any liens or encumbrances suffered or permitted by the Company
or any  Subsidiary; (ii) there are no outstanding options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of the Company or any of its Subsidiaries,
or contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to issue additional capital
stock of the Company or any of its Subsidiaries or options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of the Company or any of its Subsidiaries;
(iii) there are no outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing indebtedness
of the Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) there are no financing statements
securing obligations in any amounts filed in connection with the Company or any
of its Subsidiaries; (v) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the Securities Act; (vi)  there are no outstanding
securities or instruments of the Company or any of its Subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Exchange Shares; (viii) neither the Company nor any Subsidiary has any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (ix) neither the Company nor any of its Subsidiaries have any
liabilities or obligations required to be disclosed in the in the Company’s
filings with the Commission  (the “SEC Documents”) which are not so disclosed in
the SEC Documents, other than those incurred in the ordinary course of the
Company’s or its Subsidiaries’ respective businesses and which, individually or
in the aggregate, do not or could not have a Material Adverse Effect. True,
correct and complete copies of the Company’s Articles of Incorporation, as
amended and as in effect on the date hereof (the “Articles of Incorporation”),
and the Company’s bylaws, as amended and as in effect on the date hereof (the
“Bylaws”), and the terms of all securities convertible into, or exercisable or
exchangeable for, shares of common stock and the material rights of the holders
thereof in respect thereto are incorporated in, or have been disclosed in, the
SEC Documents.

 

--------------------------------------------------------------------------------


 

(h) Shell Company Status. The Company is not an issuer identified in
Rule 144(i)(1) of the Securities Act. The Company is, and has been for a period
of at least 90 days, subject to the reporting requirements of Section 13 or
Section 15(d) of the Exchange Act.

 

6.                               Additional Acknowledgements.  The Holder and
the Company confirm that the Company has not received any consideration for the
transactions contemplated by this Agreement.  Pursuant to Rule 144 promulgated
by the Commission pursuant to the Securities Act and the rules and regulations
promulgated thereunder as such Rule 144 may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule 144, the holding period of the
Exchange Shares (including the Conversion Shares upon conversion thereof) tacks
back to October 16, 2014, the original issuance date of the Note.  The Company
agrees not to take a position contrary to this paragraph.

 

7.              Miscellaneous.

 

a.                                      Successors and Assigns. This Agreement
shall be binding upon and inure to the benefit of the parties and their
respective successors and assigns.

 

b.                                      Governing Law; Jurisdiction; Waiver of
Jury Trial. This Agreement shall be governed by and construed under the laws of
the State of New York without regard to the choice of law principles thereof.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the State of New York located in The City of New
York, Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or therewith or with any transaction contemplated hereby or
thereby, and hereby irrevocably waives any objection that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Nothing contained herein shall be deemed to
limit in any way any right to serve process in any manner permitted by law. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

c.                                       Severability. If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

 

d.                                      Counterparts/Execution. This Agreement
may be executed in two or more identical counterparts, all of which shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party. In
the event that any signature is delivered by facsimile transmission or by an
e-mail which contains an electronic file of an executed signature page, such
signature page shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or electronic file signature page (as the case
may be) were an original thereof.

 

e.                                       Notices. Any notice or communication
permitted or required hereunder shall be  in writing and shall be deemed
sufficiently given if hand-delivered or sent (i) postage prepaid by registered
mail, return receipt requested, or (ii) by facsimile, to the respective parties
as set forth below, or to such other address as either party may notify the
other in writing.

 

If to the Company, to:

Marathon Patent Group, Inc.

 

11100 Santa Monica Blvd., Ste. 380

 

Los Angeles, CA 90025

 

Attention: Chief Executive Officer

 

 

If to Holder, to the address set forth on the signature page of the Holder.

 

--------------------------------------------------------------------------------


 

f.                                       Expenses. Except as otherwise provided
for herein, the  parties  hereto  shall  pay  their  own  costs  and  expenses
in connection herewith.

 

g.                                       Entire Agreement; Amendments. This
Agreement constitutes the entire agreement between the parties with regard to
the subject matter hereof and thereof, superseding all prior agreements or
understandings, whether written or oral, between or among the parties. This
Agreement may be amended, modified, superseded, cancelled, renewed or extended,
and the terms and conditions hereof may be waived, only by a written instrument
signed by all parties, or, in the case of a waiver, by the party waiving
compliance. Except as expressly stated herein, no delay on the part of any party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any right, power or
privilege hereunder preclude any other or future exercise of any other right,
power or privilege hereunder.

 

h.                                      Headings. The headings used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

i.                                          Reporting Status. For a period of
six (6) months from the date hereof, the Company shall timely file all reports
required to be filed with the Commission pursuant to the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and the Company shall continue to
timely file reports under the Exchange Act even if the Exchange Act or the
rules and regulations thereunder would otherwise no longer require or permit
such filings..

 

j.                                         Pledge of Exchange Shares. The
Company acknowledges and agrees that the Exchange Shares may be pledged by the
Holder in connection with a bona fide margin agreement or other loan or
financing arrangement that is secured by the Exchange Shares. The pledge of
Exchange Shares shall not be deemed to be a transfer, sale or assignment of the
Exchange Shares hereunder, and if the Holder effects a pledge of Exchange Shares
it shall not be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement. The
Company hereby agrees to execute and deliver such documentation as a pledgee of
the Exchange Shares may reasonably request in connection with a pledge of the
Exchange Shares to such pledgee by the Holder.

 

k.                                      Listing.  The Company shall use
reasonable best efforts to promptly secure the listing or designation for
quotation (as the case may be) of all of the Conversion Shares upon each
national securities exchange and automated quotation system, if any, upon which
the Common Stock is then listed or designated for quotation (as the case may be)
(subject to official notice of issuance) (but in no event later than the date of
this Agreement) and shall use reasonable best efforts to maintain such listing
or designation for quotation (as the case may be) of all Conversion Shares from
time to time issuable under the terms of this Agreement on such national
securities exchange or automated quotation system.  The Company shall maintain
the Common Stock’s listing or authorization for quotation (as the case may be)
on the Principal Market, The New York Stock Exchange, the NYSE MKT, the Nasdaq
Capital Market, the Nasdaq Global Market or the Nasdaq Global Select Market
(each, an “Eligible Market”).  Neither the Company nor any of its Subsidiaries
shall take any action which could be reasonably expected to result in the
delisting or suspension of the Common Stock on an Eligible Market.  The Company
shall pay all fees and expenses in connection with satisfying its obligations
under this Section 7(k).

 

(Signature Pages Follow)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

MARATHON PATENT GROUP, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

HOLDER:

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

 

 

Address for delivery of Exchange Shares:

 

 

 

--------------------------------------------------------------------------------